Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in concert with amendments filed 2/17/22 are persuasive. Particularly, the prior art does not reasonably teach the recited input and output arrangements of three machine learning algorithms, models, etc.; the first algorithm, model, etc. operable to input a plurality of tokens representative of a plurality of entities and to output a tagged dependency graph, tree, etc. to a second algorithm, model, etc.; the second algorithm, model, etc. operable to generate a canonical dependency graph such as by the employ of the specified Weisfeiler-Lehman algorithm, said canonical dependency graph comprising node and/or edge labels sorted into lexicographic order, the second algorithm, model, etc. further operable to form a document of the sorted labels and to output the document to a third machine learning algorithm, model, etc.; the third algorithm, model, etc. operable to generate a vector comprising a sequence of numbers representing a rule, said vector generated based on the input document and the third algorithm, model, etc. further operable to compare said vector sequence, rule, etc. with a corpus of similarly processed additional rules to determine matching rules, vectors, etc. said matching vectors determined within a particular range, distance, threshold and the third algorithm, model, etc. further operable to sort the vectors, rules, etc. and thereby identify a set of rules for display to a user. In this way the system functions to allow updates to a particular corpus, such as tax rules, to be modelled as a dependency graph with tagged nodes and/or edges by a first machine learning algorithm, model, etc.; wherein the dependency graph is next used by a second machine learning algorithm, model, etc. to generate a canonical graph, and further operable to sort the input labels into a lexical order representative of the structure of the rule to thereby form a document; and the third machine learning algorithm, model, etc. encodes the document as a numeric vector representative of the structure of the rule, in as much as the lexical ordering of the node and/or edge labels encapsulate the structure of the rule language, while the numerical vectorization allows the rule language to be parsimoniously compared with vectors of previously vectorized rule sets similarly generated as individual documents and/or a corpora, thereof previous to the receipt of the updated rules. In this way new rules may be analyzed by a machine and/or disambiguated by a user with respect to matching rules from older corpora. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654